MB. JUSTICE HOLLOWAY
delivered the opinion of the court.
The Bocky Mountain Elevator Company was charged by information with unfair discrimination under section 1, Chapter 8, Laws of 1913. Upon the issues raised by a plea of not guilty, the cause was brought to trial and the state introduced its evidence and rested. At the instance of the defendant the court directed the jury to return a verdict of not guilty, and from that order the state appealed.
The charging part of the information follows: “The above-named defendant being then and there a corporation doing business in the state of Montana, and engaged in the buying and selling of grain, a commodity in general use, did intentionally for the purpose of destroying the'competition of the Farmers’ Co-operative Elevator Company, a corporation, then and there a regularly established dealer in grain, discriminate between different sections, communities, and parts of this state, by buying wheat at a higher price or rate, at Chouteau, in the county of Teton, Montana, than said defendant paid for the same commodity in other sections of the state, viz., at Dutton, Montana, after equalizing the distance from the point of production, manufacture, or distribution, and freight rates therefrom.”
The motion for a directed verdict specified three grounds:
(1) The information does not state facts sufficient to constitute an offense.
(2) The statute does not define a public offense.
*492(8) The evidence is insufficient to prove that a public offense has been committed.
We enter upon our investigation indulging the presumption [1] that the ruling of the trial court is correct, and therefore, if the order can be justified upon any ground of the motion, it "will be upheld. (Marron v. Great Northern Ry. Co., 46 Mont. 593, 129 Pac. 1055.) If the right result was reached, it is immaterial whether the right reason was assigned for it. (City [2] of Butte v. Goodwin, 47 Mont. 155, Ann. Cas. 1914C, 1012, 134 Pac. 670.)
This court, acting in harmony with the general rule observed [3] by appellate courts, will not determine the validity of a statute unless such determination is necessary to a decision of the particular case, and this for the reason that every statute is presumed to be valid and courts are not created to decide moot questions.
The evidence introduced by the prosecution is altogether [4] insufficient to show any violation of the statute. Chapter 8, Laws of 1913, seeks to define and provide punishment for unfair discrimination in buying. Unfair discrimination in selling is defined in Chapter 7, enacted at the same session. If a crime is defined in Chapter 8, the definition is to be found in section 1, which provides-that any person, firm or corporation engaged in buying, selling, producing, manufacturing or distributing any commodity in general use, who intentionally, for the purpose of destroying or preventing competition, shall discriminate between different persons or communities, or parts of the state, by purchasing such commodity at a higher price in one part of the state than such person, firm or corporation pays for the same commodity in another section, “after equalizing the distance from the point of production, manufacture, or distribution and freight rates therefrom,” shall be guilty of unfair discrimination. It will be observed at once that it was not the intention of the legislature that it should be a crime to pay a higher price for a commodity in one part of the state than in another, even after making allowance for the difference in market price as *493affected by different freight rates. It is only when the discriminatory rate is paid intentionally for the purpose of stifling existent competition or preventing a new competitor entering the same commercial field, that the act of paying the higher price is denounced as a crime. Before it can be said that a crime has been committed under this statute, there must be some evidence from which the wrongful intention can be inferred. The charge here made is that it was the purpose of the defendant to destroy the competition of the Farmers’ Co-operative Elevator Company at Chouteau.
The evidence introduced by the prosecution discloses that in January, 1915, the defendant, a Minnesota corporation, was engaged in buying wheat in Teton county; that it owned the only elevator at Dutton; that it owned an elevator at Chouteau; that the Farmers’ Co-operative Elevator Company, a domestic corporation, owned an elevator at Chouteau and was engaged in buying wheat at that point; that on January 19, I. N. Caskey, a farmer living between Dutton and Chouteau, sold a load of wheat to the defendant at Dutton and another load of the same wheat to defendant at Chouteau; that the wheat sold at Dutton was graded by defendant as No. 3, docked six pounds per bushel, and brought $1.11 per bushel; that the wheat of identical character and quality sold at Chouteau was graded No. 1 by defendant, docked one pound per bushel, and brought $1.26 per bushel; that Dutton is situated on a main line of railway, and Chouteau on a branch line; that Dutton enjoys an advantage in freight rates of one cent per hundredweight over Chouteau to coast and Minnesota market points, and an advantage of 1% cents per hundredweight to Great Falls.
This is all of the evidence so far as substance is concerned. It fails to make out a case in this: (a) It fails to show, or even suggest, that the Farmers’ Co-operative Elevator Company was a competitor of the defendant at Chouteau. So far as this record goes, the two concerns may have been acting in perfect accord— even by agreement, (b) It fails to show, or even intimate, that the price paid at Chouteau was more than the fair market price *494for the grain, (c) It fails to disclose that the price paid by the defendant at Chouteau was more than the Farmers’ Co-operative Elevator Company was paying or was willing or able to pay for the same grain at the saíne time and place. If, for instance, the Farmers’ Co-operative Elevator Company was able to pay $1.26 per bushel for the same quality of grain and could make a reasonable profit from the transaction, it would have no cause for complaint, however much the grain raisers in the neighborhood of Dutton might have. It is impossible to determine from this evidence whether the apparent discrimination was in favor of Chouteau or against Dutton; whether the price paid at Chouteau was more than the market warranted or whether the price paid at Dutton was unconscionably low.
This is a criminal action, and the defendant cannot be convicted upon mere suspicion. The elements of the crime must be shown by evidence which will convince a fair-minded jfiry of defendant’s guilt beyond a reasonable doubt, and it cannot be contended that this evidence measures up to that standard.
Without determining the validity of Chapter 8 above, we may with propriety refer to that portion of section 1 quoted above, and, in passing, remark that it appears meaningless, and particularly so when applied to a case of the character of the one attempted to be stated in the information filed in this instance.
The order is affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Sanner concur.